TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-15-00406-CV



                               In re Brad Haskins and Sue Miller


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                                             ORDER


PER CURIAM

               Relators have filed a petition for writ of mandamus and a motion for temporary

relief pending disposition of their mandamus petition. We grant the motion for temporary relief,

pending further order of this Court, and stay execution of the order dated June 12, 2015, holding

relators in contempt, fining them, ordering them to produce documents, ordering sanctions for

failure to produce documents by June 19, 2015, and ordering sanctions in an amount double the

previous day’s sanction for each day relators fail to comply. We further stay all proceedings related

to the order of June 12, 2015. We request that real party in interest file a response to the mandamus

petition no later than July 13, 2015.

               It is ordered July 3, 2015.



Before Justices Puryear, Goodwin, and Bourland